DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Allowable Subject Matter
Claims 1-6, 11-16 and 21-26 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-10, 17-20 and 27-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 7, by way of example, recites the limitations "generating a native function written in a second coding language that: converts, for each parameter of the one or more parameters, the parameter from a value formatted for use in the native function to a value formatted for use by the method, based on the selected ABI, and causes execution of the; and" (lines 10-14; emphasis added). Examiner could not determine from a review of the claims and disclosure what the native 
Independent claims 17 and 27 contain the same issue and, therefore, are rejected for the same reasons given above.
Dependent claims 8-10, 18-20 and 28-30, taken with their respective base claims, suffer from the same issue and, therefore, are also rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20170115975 A1 - Universal Adapter For Native Calling, US 6066181 A - Java Native Interface Code Generator, and US 20170116017 A1 - Import Mechanism For Hardware Intrinsics. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192